     Case: 4:21-cv-00948 Doc. #: 1-2 Filed: 07/30/21 Page: 1 of 2 PageID #: 221




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

THE STATE OF MISSOURI ex rel.,                       )
ERIC S. SCHMITT,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )       Case No.
v.                                                   )
                                                     )
SAM PAGE, et al.,                                    )
                                                     )
                                                     )
       Defendants.                                   )

       CONSENT TO NOTICE OF REMOVAL FROM THE CITY OF ST. LOUIS

       City of St. Louis Mayor Tishaura Jones, Acting Director of the Department of Health for

the City of St. Louis Fredrick Echols, and the Department of Health for the City of St. Louis

(collectively, the “City of St. Louis”) hereby consent to the removal of this action, filed in the

Circuit Court of St. Louis County, Missouri, and titled State of Missouri ex rel. Eric S. Schmitt v.

Sam Page, et al., Case No. 21SL-CC03334, to the United States District Court of the Eastern

District of Missouri.

       By consenting to the removal of this action to this Court, the City of St. Louis does not

waive, but instead expressly preserves, any and all defenses, including but not limited to improper

venue, improper joinder, lack of jurisdiction, and the doctrine of forum non conveniens.

Dated: July 30, 2021




                                                                                             Exhibit
                                                                                                       exhibitsticker.com




                                                                                                2
Case: 4:21-cv-00948 Doc. #: 1-2 Filed: 07/30/21 Page: 2 of 2 PageID #: 222




                                        Respectfully submitted,

                                        MATT MOAK, CITY COUNSELOR

                                        /s/Robert H. Dierker

                                        Michael A. Garvin, #39817 (MO)
                                        Robert H. Dierker, #23671(MO)
                                        1200 Market Street, Room 314
                                        St. Louis, MO 63103
                                        Phone: (314) 622-3361
                                        Fax: (314) 622-4956
                                        garvinm@stlouis-mo.gov
                                        dierkerr@stlouis-mo.gov
                                        314-622-3361

                                        Attorneys for City of St. Louis Defendants
